Citation Nr: 0419688	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  95-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, to include extraschedular rating or entitlement to 
total disability rating due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1967 to January 
1969; he had approximately one year and one month of prior 
inactive duty training.

This appeal is from rating decisions of May 1995 and May 1999 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The former decision, in 
pertinent part, denied service connection for bilateral 
hearing loss and for tinnitus.  The latter decision increased 
the veteran's disability rating for PTSD from 30 percent to 
50 percent, but denied any higher rating.

In August 2001, the Board of Veterans' Appeals (Board) 
affirmed the RO decisions.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated and remanded the case to the Board for further 
action.

While the case was pending at the Court, the veteran 
apparently continued to prosecute his claim for increased 
rating for PTSD.  He had stated repeatedly that he sought a 
70 percent disability rating for PTSD.  In March 2002, the RO 
granted a 70 percent rating for PTSD and major depressive 
disorder as a single disability.

In April 2004, the Board notified the veteran that he could 
submit additional argument or evidence in support of his 
appeal.  He responded that he had no further evidence; he 
requested the Board to proceed with readjudication of his 
appeal.  He did not mention the award of the 70 percent 
rating for PTSD that previously was the specific level of 
compensation he sought for PTSD.

Because the Court vacated the Board's August 2001 decision, 
the veteran's appeal is still pending at the Board.  The 
vacatur effectively renders the RO's March 2002 rating 
decision one in a series of rating decision that increased 
the disability rating of PTSD incrementally during the 
pendency of the appeal, rather than a reopened claim 
subsequent to the Board's August 2001 decision, as the RO 
characterized it in the March 2002 rating decision.

"The claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court added that it "does not here 
hold that a claimant may never limit a claim or appeal to the 
issue of entitlement to a particular disability rating which 
is less than the maximum disability rating allowed by law."  
Id. at 39 (dicta).  In this case, to ensure the veteran is 
afforded due process, the Board will continue appellate 
action on the claim for increased rating for PTSD rather than 
construing the March 2002 rating as a complete grant of the 
benefits sought for PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court found error in the failure to afford the veteran 
certain notices required by the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing regulation.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the context of developing the March 2002 rating decision, 
the RO provided the veteran VCAA notice in an August 2001 
letter.  That letter was defective.  It was styled as a 
notice pertaining to his claim for increased rating for PTSD, 
but it informed him of the information and evidence necessary 
to establish service connection.

Although the veteran has claims for service connection at 
issue, the letter cannot be taken as sufficient notice of the 
information and evidence necessary to substantiate those 
claims, because the letter did not identify those claims.  It 
seems reasonable and fair that VA's notice of its duty to 
assist the veteran and of how to obtain that assistance 
should not be misleading or confusing.  The veteran should 
get a letter that addresses his claims.

The record shows additional opportunities to notify and 
assist the veteran with his claims.  In October 2001, the 
veteran told a VA examiner that he was working only two days 
a week because of PTSD and that he had suffered substantial 
financial hardship as a result.  In October 2001, the veteran 
submitted an April 2001 state court document from bankruptcy 
proceedings.  In October 1999, he applied for VA vocational 
rehabilitation services.  His employer had previously 
reported the use of an estimated 471 days of sick leave.  The 
veteran had testified in March 2000 that the leave was taken 
over a four-year period, more than half due to PTSD; and in 
May 2001 he testified that it was taken over a three-year 
period and mostly due to PTSD.  VA has a duty to notify the 
veteran that he is responsible to submit employment records 
to support his claim that his PTSD affects his employment.  
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).

These facts reveal sub-issues of entitlement to extra-
schedular rating or to TDIU as elements of the increased 
rating claim.  See VAOPGCPREC 6-96 (when extra-schedular 
rating and TDIU are sub-issues of an increased rating claim).  
Further development of the veteran's employment and 
bankruptcy status is germane both to those sub-issues and to 
schedular evaluation of his PTSD and major depressive 
disorder.

The familiarity of a reporting physician with the veteran's 
claims file can affect the probative value of a medical 
opinion.  VA audiologists wrote opinions in July 1997 and 
November 1998 based on review of the veteran's entire VA 
claims folder.  A private otolaryngologist wrote an opinion 
in May 2001 based on review of the service medical records 
only, according to the statement, even though the veteran had 
requested and VA has provided his VA audiology records from 
his claims file.  It would greatly assist the veteran to 
notify him that the private physician's review of the same 
records the VA examiners saw could put the opinions on a more 
level playing field.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); 38 C.F.R. § 3.159 (2003).  
Adequate notice in this case will inform 
the veteran of the following: (1) The 
information and evidence necessary to 
substantiate a claim for service 
connection generally; (2) as regards the 
claim for hearing loss specifically, the 
regulatory criteria for impaired hearing 
disability set forth in 38 C.F.R. 
§ 3.385; (3) the informatioin and 
evidence necessary to substantiate a 
claim that PTSD is more than 70 percent 
disabling on a schedular basis; and (4) 
the information and evidence necessary to 
substantiate a claim for TDIU.

2.  Afford the veteran the opportunity to 
provide an opinion based on review of his 
entire VA claims file that his hearing 
loss or tinnitus is related to his 
military service.

3.  Request the veteran to provide 
additional information from his employer 
about any change in his work schedule or 
duties because of PTSD or any other 
disability; and a statement of the date 
range during which he used the 471 hours 
of sick leave reported in the employer's 
letter of July 7, 1999.

4.  Obtain the veteran's VA vocational 
rehabilitation file.

5.  Readjudicate the claims for increased 
rating for PTSD, including consideration 
of extra-schedular rating or TDIU; and 
for service connection for bilateral 
hearing loss and tinnitus.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




